Citation Nr: 0922265	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial schedular rating in excess of 30 
percent for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1994 to January 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for the 
Veteran's asthma.  The RO assigned a 30 percent rating for 
the respiratory disease effective from September 16, 1999 or 
the date of the reopened claim for service connection.  The 
Veteran's disagreement with the rating assigned led to this 
appeal.  See 38 C.F.R. § 20.201.  He subsequently perfected 
an appeal of the issue.  See 38 C.F.R. § 20.200.

The Veteran was afforded an April 2004 videoconference 
hearing during which he provided testimony regarding the 
issue on appeal.  A transcript of this hearing has been 
associated with the claims file.  That Veterans Law Judge no 
longer works at the Board, and in March 2009 the Veteran 
waived his right to have a new hearing before the undersigned 
Veterans Law Judge.  

A claim for service connection for an anxiety disorder was 
filed with the RO on the Veteran's behalf in August 2005.  In 
addition, a February 2006 medical record shows that the 
Veteran was diagnosed with depression and anxiety related to 
asthma.  The Board refers a claim for secondary service 
connection for a psychiatric disorder to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and the RO has obtained all relevant 
evidence to the extent possible.  

2.  The Veteran's service-connected bronchial asthma remains 
symptomatic; however, it does not necessitate intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids; or at least monthly visits to a 
physician for required care of exacerbations; and pulmonary 
function tests (PFT's) in recent years do not show Forced 
Expiratory Volume in one second (FEV-1) of 40 to 55-percent 
predicted, or; the ratio of FEV-1 to Forced Vital Capacity 
(FVC) of 40 to 55-percent.  


CONCLUSION OF LAW

1.  The criteria for an initial or staged rating in excess of 
30 percent for bronchial asthma have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.96, 4.97, Diagnostic 
Code 6602 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
VCAA notification letters in June 2002, November 2004, and 
April 2006, which informed him about the information and 
evidence not of record that is necessary to substantiate his 
claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  

Additionally, the April 2006 VCAA letter provided notice 
regarding the establishment of a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This letter listed types of evidence that 
the Veteran should tell VA about or give to VA that may 
affect how VA assigned the disability evaluation, including 
information about on-going treatment records; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the Veteran.  The letter also 
informed the Veteran that when a disability is service 
connected a disability rating is assigned and that, depending 
on the disability involved, VA assigns a rating from 0 to 100 
percent, and that VA uses a schedule for evaluating 
disabilities.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the June 
2002 VCAA letter was issued after the rating decision on 
appeal; thus, this notice was not timely.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
However, the AMC cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claim, as demonstrated by the August 2002 rating decision.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet. 
App. 137 (2008), which mandates more specific notice of the 
criteria necessary to substantiate a claim for an increased 
rating.  However, the claim at issue in this case is for a 
higher initial rating, which is a downstream issue from that 
of service connection.  As proper VCAA notice was provided 
regarding the claim for service connection, Vazquez notice is 
not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006); Goodwin v. Peake, 
22 Vet. App. 128 (2008).

The Board also finds that all necessary assistance has been 
provided to the Veteran to the extent possible.  In June 
2004, the Board remanded the claim for increased rating of 
service-connected bronchial asthma for a new VA examination 
that evaluated the severity of the Veteran's asthma after a 
review of the claims file and identified corticosteroid 
medications prescribed to the Veteran and whether or not they 
were oral or parenteral.  

Following the Board's request for a new VA examination that 
was completed in July 2005, the Board again remanded the 
claim in March 2006 for VA treatment records, specifically to 
ascertain who prescribed prednisone in 2005 and what it was 
to treat as well as all other treatment records since 
December 2001.  

The evidence of record includes VA medical records, including 
VA respiratory disease examinations performed in February 
1998, September 2000, July 2002, and July 2005, and private 
medical records.  After a review of this evidence, the Board 
finds that it provides adequate findings upon which to rate 
the Veteran's bronchial asthma.  Thus, there is no duty to 
provide another examination.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim for 
increased rating at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran has challenged the initial disability rating 
assigned to his bronchial asthma by seeking appellate review 
of the RO's initial evaluation because of his dissatisfaction 
with it as being too low.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (discussing aspects of a claim for increased 
disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the Veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Asthma is evaluated based on the results of PFT's, conducted 
after a bronchodilator is used.  38 C.F.R. § 4.96.

Diagnostic Code (DC) 6602 provides ratings for bronchial 
asthma.  FEV-1 of 71- to 80-percent predicted value, or; the 
ratio of FEV-1/FVC of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy, is rated 10 
percent disabling.  FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, is rated 30 percent disabling.  FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, is 
rated 60 percent disabling.  FEV-1 less than 40-percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, is rated 
100 percent disabling.  A Note to Diagnostic Code 6602 
provides that, in the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97.

Factual Background

The Veteran contends, in essence, that his bronchial asthma 
has worsened and warrants a 60 percent rating.  

The Veteran's service entrance examination in August 1993 
showed that he had a history of sinusitis, but he had no 
known allergies or history of asthma.  

In May 1995 the service treatment records noted that the 
Veteran had a history of a cough and wheezing for 
approximately three weeks.  In April 1997 the Veteran had a 
non-productive cough and wheezing.  The assessment was 
probable allergy-induced asthma, and the Veteran was told to 
use a Proventil inhaler and to see an internal medicine 
doctor for PFT.  The Naval Hospital at Camp Pendleton 
performed a PFT in May 1997, and his results were reported as 
normal.  In June 1997 nasal steroids were recommended for the 
Veteran's allergy-induced asthma.  

On the Veteran's separation examination in September 1997, he 
stated that he had been hospitalized at the Naval Hospital 
and had to breathe through a humidifier; he was diagnosed 
with allergy-induced reactive airway disease, but he had no 
current problems.  

The initial rating decision in June 1998 denied the Veteran's 
original claim, filed in January 1998, for service connection 
for asthma.  The February 1998 VA examination showed that the 
Veteran's allergy-induced asthma was quiescent at that time 
with normal PE (physical examination), PFT, and chest X-ray.  
Specifically, the chest X-ray revealed good respiratory 
excursions, as the lung fields were clear to percussion and 
auscultation bilaterally without wheezing, rales or rhonchi.  
The Veteran's FEV-1 was 112 percent, and his FEV-1/FVC was 87 
percent.  

In April 1999 the Veteran was treated for an asthma attack 
and bronchitis by a private physician with whom he has 
continued treatment through 2008.  The physician gave him a 
Proventil inhaler.  

A private physician wrote in August 1999 that the Veteran had 
a history of allergies with secondary asthma and that his 
asthma was intermittent in nature.  The pulmonary function 
test (PFT) results were normal, but he was advised to 
continue Proventil.  This physician wrote another letter in 
May 2000, stating that the Veteran developed asthma in 
service and that he continued to have asthma, requiring 
treatment from time to time.  

A private medical record from an emergency department in June 
2000 recorded the Veteran had shortness of breath and 
wheezing.  He was given prednisone and prescribed prednisone 
and Albuterol.  A differential diagnosis was considered for 
asthma including chronic obstructive pulmonary disease (COPD) 
exacerbation, pneumonia, congestive heart failure, and 
pulmonary embolism.  It was noted that the Veteran's 
medications were Proventil, Azmacort, Flonase and Albuterol.  

In September 2000 the Veteran was seen for a VA examination 
at the Denver VA Medical Center (VAMC), where he was 
diagnosed as having asthma, although his chest examination 
was clear and there were no nasal obstructions.  The Veteran 
reported having a productive cough and wheezed frequently.  
The PFT results showed that the Veteran had variable 
extrathoracic airflow obstruction.  His FEV-1 was 116 
percent, and his FEV-1/FVC predicted rate was 87 percent.  

The January 2001 rating decision granted service connection 
based on the private medical record from June 2000 and the 
September 2000 VA examination.  The Veteran was rated at 30 
percent because of evidence of daily inhalation or oral 
bronchodilator therapy and inhalation of anti-inflammatory 
medication for control.  

In September 2001 the Veteran was evaluated at the Denver 
VAMC; his asthma was found to be stable and controlled.  

In March 2002 the Veteran filed the claim for an increased 
rating.  

In May 2002 a private medical record showed that the Veteran 
was given prednisone to treat his asthma exacerbation.  

In July 2002 the Veteran had another VA examination and PFT's 
were done at the Denver VAMC, although his claims file was 
unavailable for review.  His FEV-1 was 112 percent, and his 
FEV-1/FVC was 86 percent.  The Veteran reported that he had 
not seen a pulmonologist or an allergist, and he was not 
currently taking oral steroids.  He stated that he only took 
oral steroids during his hospitalization for his asthma 
attack and had also received two nebulizer treatments.  The 
Veteran's lung sounds were clear to auscultation without 
evidence of wheezing or decreased air movement.  The Veteran 
was diagnosed as having bronchial asthma with intermittent 
shortness of breath; he was maintained on inhalers.  The 
August 2002 rating decision continued the Veteran's rating at 
30 percent.  

In October 2002 a private medical record indicated that the 
Veteran was treated with Advair and Amaxil.  

A June 2003 private medical record showed that the Veteran's 
asthma was worsening and that prednisone was used.  

A November 2005 private medical record noted that in February 
2004 the Veteran complained of shortness of breath and that 
the physician had prescribed prednisone.  

In March 2004 a VA physician wrote a letter stating that the 
Veteran has been treated with Azmacort and that this 
medication contains a corticosteroid.  This physician wrote 
another letter in April 2004 stating that Azmacort and Advair 
are inhaled and that a small portion of the medication could 
be absorbed in the bloodstream via the lungs, making it 
"potentially systemic".  

In March and April 2004 the Veteran's private treating 
physician sent letters confirming use of prednisone on two 
occasions.  

In the Veteran's April 2004 videoconference hearing, he 
stated that he saw his VA treating physician every six months 
and his private physician three to six months out of the year 
and that he was taking Atrovent.  The Veteran reported that 
his asthma affected his work as a postal worker, as he has 
missed 12 to 14 days of work in the past year and he felt 
that it had hindered his receiving job recognition.  

A November 2005 private medical record noted that in January 
2005 the Veteran had a cough, wheeze, and asthma 
exacerbation.  The physician had prescribed prednisone.  

The January 2005 Denver VAMC record showed that the Veteran 
had mild to moderate persistent asthma and had just finished 
the above mentioned prednisone taper.  The examiner planned 
to switch him to a longer acting steroid, and they had a 
discussion about inhaled steroid use and how it is safer than 
oral steroid use.  The examiner noted that the Veteran would 
need a bone density test because of being on prednisone.  His 
FEV-1 was 118 percent, and his FEV-1/FVC was 86 percent.  

In February 2005 the Veteran saw an allergist, who changed 
his Azmacort to QVAR and also prescribed prednisone to keep 
on hand to be used only by direction of a physician.  The 
physician also prescribed Nasarel, which is a flunisolide 
nasal spray used to treat his upper respiratory infection, 
and Astelin Nasal Spray.  The physician also instructed him 
to continue taking Albuterol but to hold off on taking 
Atrovent.  The Veteran's PFT results were noted as 
essentially normal, but it failed to demonstrate improvement 
after bronchodilator treatment.  The PFT percentages were not 
given.  

In March 2005 the Denver VAMC record reflects that that the 
Veteran was having difficulty with his asthma.  In June 2005 
the Denver VAMC record showed that the Veteran asked for a 
nebulizer and the report noted that his private physician put 
him on a tapering dose of steroid.  

A November 2005 private medical record noted that in June 
2005 the Veteran had asthma, bronchitis, and increased 
wheezing, which were treated with prednisone.  

In July 2005 at the Denver VAMC the Veteran had a PFT that 
showed his FEV-1 was 111 percent and his FEV-1/FVC was 85 
percent.  The chest X-ray showed no evidence of pulmonary 
vascular congestion, and his chest had a stable radiographic 
appearance compared to the previous study in January 2005.  

The Veteran also had a VA examination in July 2005 to 
determine the current severity of his bronchial asthma.  
Additionally, the examiner reviewed the Veteran's history of 
prescribed medication for the purpose of clarifying the 
difference of medical opinion between the Veteran's treating 
VA and private physicians, who indicated that inhaled 
steroids, such as Azmacort, are a corticosteroid within the 
meaning of one of the criteria for a 60 percent rating under 
DC 6602, versus the opinion of Dr. C. M., a member of the 
regulations staff of the compensation and pension service of 
the Veteran's Benefit Administration, who stated in an email 
in September 1998 that inhaled steroids do not fall under the 
requirement of being an oral or parenteral corticosteroid for 
purposes of qualifying for a 60 percent rating under DC 6602.  

The July 2005 VA examiner diagnosed the Veteran as having 
bronchial asthma, but was unable to find a record of wheezing 
at least over the last seven months prior to the examination.  
The Veteran's lung fields were completely clear; no wheezes 
were heard in any location.  The examiner concluded that the 
Veteran had had episodic, poorly documented courses of 
prednisone therapy.  Additionally, the Veteran reported 
having had at least three but no more than five courses of 
prednisone.  The Veteran also had a history of using inhaled 
steroids on a daily basis.  The Veteran reported currently 
taking flunisolide, ranitidine, Albuterol, Benadryl, Sea Soft 
Nasal Spray, Foradil Aerolizer, and fluticasone.  Additional 
history included seeing a VA physician three times a year and 
a nurse practitioner on a monthly basis as well as some 
visits with a private physician.  Based on the available 
records, the physician concluded that the Veteran had not 
used corticosteroids three times per year, although the 
examiner found that the Veteran had used prednisone three to 
five times over a two to three year period.  

A November 2005 private medical record documented that in 
September and October 2005 the Veteran had shortness of 
breath, wheezing, and coughing.  The physician had instructed 
the Veteran to continue his asthma medications.  

Denver VAMC records from December 2005 showed that the 
Veteran had no audible wheeze.  

In February 2006 the Veteran was diagnosed with depression 
and anxiety related to asthma.  (See introduction, above, 
regarding a claim for secondary service connection for a 
psychiatric disorder.)  Also, in February 2006 his 
prescription for hydrocortisone acetate suppository for 
treatment of his service-connected hemorrhoids was 
discontinued.  

In July 2006 the Veteran had an oximetry test performed by a 
private physician, and the results were normal.  

In February 2007 a private physician treated the Veteran for 
an upper respiratory infection and asthma, for which the 
doctor prescribed Albuterol and prednisone, to take for six 
days.  In April 2007 a private physician's assistant (PA) 
treated the Veteran for a severe cough and nasal congestion 
and prescribed Amoxil, Tessalon, and prednisone, to take for 
six days.  In August 2007 the private physician treated the 
Veteran for asthma and noted that he did not have wheezing.  
In November 2007 the PA treated the Veteran for a cough and 
prescribed Duratuss.  

Analysis

In weighing the Veteran's testimony and statements, private 
and VA treatment records, and VA examinations of record, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 30 percent for his service-
connected bronchial asthma.  38 C.F.R. §§ 4.96, 4.97, DC 
6602.  

The record includes both medical evidence that tends to 
support the Veteran's claim and medical evidence that is 
against his claim.  Evidence tending to support his claim 
includes the April 2004 VA physician letter that stated that 
inhaled medications, such as Azmocart and Advair, could be 
absorbed in the bloodstream via the lungs, making it 
potentially systemic.  (Emphasis added.)  Evidence against 
his claim includes the July 2005 VA examination that only 
considered prednisone to be a corticosteroid and the 
September 1998 opinion of the VA regulations staff of the 
compensation and pension service who stated that inhaled 
steroids are not oral or parenteral corticosteroids for 
rating purposes.  When evaluating these opinions, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the Veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The April 2004 letter written by the VA physician is 
speculative, as it stated that the medication could enter the 
bloodstream, making it potentially systemic.  The physician 
who wrote the letter was not able to make a definite 
statement.  On the other hand, the September 1998 email of 
the member of the regulations staff of the compensation and 
pension service dealt with the criteria of making rating 
decisions on a regular basis and would be more familiar with 
why inhaled steroids do not qualify for rating purposes.  
Additionally, the July 2005 VA examiner reviewed the 
Veteran's claims file, complete medical history and history 
of prescribed medications as well as the April 2004 and 
September 1998 opinions.  The July 2005 VA examiner, although 
acknowledging the Veteran's history of taking inhaled 
steroids, found that prednisone was the only corticosteroid 
for rating purposes.  

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, 
in weighing the respective medical opinions, the July 2005 VA 
examination reflects a full review of all medical evidence of 
record, including the July 2004 letter written by the VA 
physician, reveals a more complete familiarity with the 
Veteran's medical history, is supported by detailed findings 
and rationale, and is couched in terms of greater certainty 
and supporting rationale.  Accordingly, the Board finds that 
the opinion of the April 2004 VA physician is of less 
probative value than the opinion by the July 2005 VA examiner 
and that the July 2005 VA examiner's opinion is persuasive of 
a conclusion that the Veteran is not entitled to a 60 percent 
rating.  

First, the preponderance of the evidence is against a finding 
that the Veteran has received systemic treatment with 
corticosteroids (oral or parenteral) at least three times in 
a year.  38 C.F.R. § 4.97, DC 6602.  As evidenced by the 
private and VA treatment records as well as the history 
obtained during the July 2005 VA examination, the Veteran had 
taken three to five courses of prednisone over a two to three 
year period.  Specifically, the Veteran took prednisone in 
June 2000, May 2002, June 2003, February 2004, January 2005, 
and June 2005.  Prednisone was the only medication that the 
examiner used in consideration of meeting the corticosteroid 
requirement of DC 6602.  The examiner stated that there was 
no question of a history of use of inhaled steroids on a 
daily basis.  Although the Veteran used Azmacort twice daily, 
it is a steroid inhaler and an inhalational anti-inflammatory 
medication; thus, it does not qualify as an oral or 
parenteral steroid.  

Since the July 2005 VA examination, the Veteran had two 
additional prednisone treatments, in February and April 2007.  
The most recent medical record is from March 2008, and from 
April 2007 to March 2008 there is no history of prednisone 
treatment.  Therefore, the Veteran still has not had three 
courses of prednisone treatment within a given year.  

Second, the preponderance of the evidence is against a 
finding that the Veteran required monthly care by a physician 
for asthma exacerbations.  38 C.F.R. § 4.97, DC 6602.  During 
the July 2005 VA examination, the Veteran reported seeing his 
VA physician three times per year and his private physician 
occasionally.  The only medical provider the Veteran reported 
seeing on a monthly basis was his private PA.  Since the July 
2005 VA examination, the Veteran has continued to receive 
medical care from the above referenced providers.  However, 
the records in the claims file do not confirm monthly visits 
with the PA or with private or VA physicians.  

Third, based on the PFT's, the Veteran did not have a FEV-1 
as low as or even near 40 to 55 percent of predicted value or 
a FEV-1/FVC of 40 to 55 percent to fall under the 60 percent 
rating criteria of DC 6602.  38 C.F.R. § 4.97.  His FEV-1 
scores were between 111 and 118 percent, and his FEV-1/FVC 
scores were between 85 and 87 from 1998 to 2005.  
Accordingly, these numbers do not fall within the 30 percent 
rating criteria of DC 6602, which is between 71 to 80 
percent.  His numbers are even further from the 60 percent 
rating criteria.  

Based on the foregoing, the Veteran does not meet the 
criteria for the next highest evaluation of 60 percent.  
Further, the Board does not find evidence that the evaluation 
for the Veteran's asthma should be any different for any 
separate period based on the facts found during the appeal 
period.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2007).  There has been no showing by the Veteran that his 
service-connected bronchial asthma has necessitated frequent 
hospitalizations.  Although the Board acknowledges that the 
Veteran indicated that he had missed 12 to 14 days of work in 
a given year because of his asthma, he has submitted no 
supportive evidence from an employer.  The 30 percent for the 
Veteran's asthma takes into account some industrial 
impairment; the degree of disability shown is not beyond that 
contemplated by the rating schedule or consistent with marked 
interference with employment.  Thus, the criteria for 
submission for assignment of an extraschedular rating for 
bronchial asthma pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, the preponderance of the 
evidence is against a rating in excess of 30 percent for 
bronchial asthma.  Under such circumstance, the benefit of 
the doubt doctrine does not apply to the instant case.  Id.; 
see also Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant");Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


ORDER

Entitlement to an initial or staged rating in excess of 30 
percent for bronchial asthma is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


